Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
 	Applicant’s statement that the specification as well as original claims, not the incorrect structure published in US 2020/0325150 A1, recite a correct formula (1) is understood and the examiner regrets the 112(b) rejection which is withdrawn now.

					   OBJECTION
	The recited “the angle of repose” of claim 2 and “the powdering rate” of claim 7 should be “an angle of repose” and “a powdering rate”, respectively, since “the angle of repose” and “the powdering rate” would lack antecedent basis.

					  REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 2, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mentink (US 6,673,856).
	Rejection is maintained for reasons of the record with the following responses.
	Applicant asserts that newly recited “consisting essentially of” would overcome the rejection since the powder taught in example 1 of Mentink further comprises sorbitol or vitamin E, but the recitation of “consisting essentially of” alone cannot overcome the rejection based on the art reciting “comprising”.  See In re De Lajarte, 337 F2d 870, 143 USPQ 256 (CCPA, 1964); When applicant contends that modifying components in the reference composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of his composition – i.e. a showing that the introduction of these components would materially change characteristics of applicant’s invention.  
Applicant’s reference to a low aerated density (160 g/l) taught iat col. 10, lines 13-14 would have little probative value since that is not the invention of Mentink.
	The examiner notices applicant’s statement “the nucleating agent of amended claim 1 may not contain Mentink’s additive” which would be another way of saying “may contain Mentink’s additive”.
	
	Claims 1, 2, 4, 7, 18 and 20 are rejected under 35 U.S.C. 103 as obvious over Mentink (US 6,673,856).

Mentink teach use of alditol acetals such as dibenzylidene sorbitol (DBS) and its derivatives as nucleating agents for polyolefins at col. 1, lines 21-24 which further make claim 18 obvious to one skilled in the art before the effective filing date of invention since MDBS taught in example 1 of Mentink would be a derivative of the DBS. 

	Claims 1, 2, 4, 7, 8, 18 and 20 are rejected under 35 U.S.C. 103 as obvious over
Mentink (US 6,673,856) in view of Kobayashi (US 6,417,254).
	Rejection is maintained for reasons of the record with the reasons given above for 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 by Mentink and the following response.
Applicant further asserts that Mentink and Kobayashi are silent as to the recited process, but an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the newly recited process would have little probative value for the powders/granules taught by Mentink.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair- USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/July 30, 2021                                                 /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762